 



Exhibit 10.38
ATARI, INC.
DESCRIPTION OF REGISTRANT’S FISCAL
YEAR 2006 ANNUAL INCENTIVE PLAN
     Target annual bonuses are set for each employee based upon a percentage of
base salary. Bonuses are calculated based on three components, one of which
relates to the U.S. Company’s and/or the business unit’s profit and revenue
results, one of which is measured against worldwide cash flow, profit and
revenue results, and in the case of studio-based employees, one of which is
based on the timeliness of product delivery. Bonuses are paid after the end of
the fiscal year after the audit is complete. If Atari, Inc.’s worldwide
operating profit attainment for the fiscal year is less than 80% of the
Company’s plan, no bonus is required to be paid for the fiscal year; bonuses
then become discretionary. If profits and/or revenue exceed plan for the fiscal
year the bonus rate is accelerated for the incremental profits and revenue above
plan, with a maximum of 150% payout of the bonus target.

